Citation Nr: 1210290	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-02 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating higher than 10 percent for service-connected small joint symmetric polyarthritis involving the hands and feet.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above which, in pertinent part, continued the 10 percent disability rating assigned to the Veteran's service-connected small joint symmetric polyarthritis involving the hands and feet (hereinafter "polyarthritis hand and feet disability).  

In the October 2005 rating decision, the RO also increased the Veteran's disability rating for service-connected sarcoidosis to 30 percent, effective from April 2005.  The Veteran submitted a timely notice of disagreement as to the RO's determination regarding his service-connected polyarthritis and sarcoidosis disabilities; however, in his January 2008 substantive appeal, submitted via VA Form 9, the Veteran limited his appeal to only the issue of entitlement to an increased rating for his service-connected polyarthritis disability.  Therefore, an appeal regarding entitlement to an increased rating claim for service-connected sarcoidosis was not perfected or certified to the Board for adjudication.  See 38 C.F.R. § 20.202 (2011)  

The Board notes that the Veteran has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 


FINDING OF FACT

In February 2010, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement withdrawing his appeal as to the issue of entitlement to increased rating for service-connected small joint symmetric polyarthritis involving the hands and feet.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating for service-connected small joint symmetric polyarthritis involving the hands and feet have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2011).

In January 2008, the Veteran submitted a VA Form 9 perfecting an appeal with respect to the issue of entitlement to an increased rating for service-connected small joint symmetric polyarthritis involving the hands and feet.  After developing several other issues filed by the Veteran, the RO certified the increased rating issue to the Board for adjudication in February 2012 and the Veteran was notified of the RO's action.  However, in February 2010, the Veteran submitted a written statement indicating that he no longer wished to appeal the increased rating issue, which has been accepted as a withdrawal of his appeal as to that issue.  

As the Veteran has withdrawn his appeal as to the issue of entitlement to an increased rating for service-connected small joint symmetric polyarthritis involving the hands and feet, there remain no allegations of error of fact or law for appellate consideration on that issue.  Therefore, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  Accordingly, the Board does not have jurisdiction to review the appeal as to entitlement to an increased rating for service-connected small joint symmetric polyarthritis involving the hands and feet, and that issue is dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to an increased rating for service-connected small joint symmetric polyarthritis involving the hands and feet is dismissed.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


